Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (hereinafter the “Agreement”) is made as of the
25th day of October, 2005 by and between Venoco, Inc., a Delaware corporation,
(hereinafter the “Company”) and                     (hereinafter the
“Indemnitee”).

 

WHEREAS, competent and experienced persons often are reluctant to serve as
directors of corporations unless they are protected by comprehensive polices of
insurance and/or indemnification, due to the number of lawsuits against such
corporations and their directors, the attendant expense of defending against
such lawsuits, and the exposure of such directors to unreasonably high damages;

 

WHEREAS, present laws and interpretations are not always sufficiently certain to
provide such directors with adequate, reliable knowledge of the legal risks to
which they might be exposed as a result of serving a corporation;

 

WHEREAS, the Company has concluded that protecting its directors against such
risks helps to attract the most capable persons to such positions;

 

WHEREAS, applicable law empowers the Company to indemnify persons who served or
are serving as a director of the Company and further empowers the Company to
purchase and maintain insurance (on behalf of such persons) against liability
which may be asserted against or incurred by such persons in any such capacity,
or arising out of their status as such, whether or not the Company would have
the power to indemnify against such liability under the provisions of said laws;

 

WHEREAS, the Company desires to have Indemnitee serve or continue to serve as a
director of the Company free from undue concern for damages by reason of
Indemnitee being a director of the Company or by reason of his decisions or
actions on its behalf, and Indemnitee is willing to serve or to continue to
serve in one or more of such capacities, only if he is furnished the indemnity
provided for hereinafter; and

 

WHEREAS, to induce Indemnitee to serve or continue to serve as a director of the
Company, the Company has determined to grant to Indemnitee, as permitted by
Section 145(f) of the General Corporation Law of the State of Delaware
(hereinafter, the “DGCL”), rights to indemnification and advancement of expenses
as provided herein, whether or not expressly provided in the Certificate of
Incorporation or the By-Laws of the Company or other provisions of Section 145
of the DGCL.

 

NOW, THEREFORE, in consideration of Indemnitee’s service as a director of the
Company after the date hereof, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:

 

Section 1.   Indemnification. (a) The Company shall hold harmless and indemnify
Indemnitee against expenses (including, without limitation, attorneys’ fees; all
costs, expenses and obligations incurred in connection with being or preparing
to be a witness in a Proceeding (as defined below); and any federal, state,
local or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this

 

1

--------------------------------------------------------------------------------


 

Agreement), judgments, fines and amounts paid in settlement (hereinafter,
collectively “Losses”) actually and reasonably incurred by Indemnitee in
connection with any threatened, pending or completed action, suit, alternative
dispute resolution mechanism or proceeding, whether civil, criminal,
administrative or investigative, to which Indemnitee was or is a party or is
threatened to be made a party by reason of the fact that Indemnitee is or was a
director of the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation,  partnership, joint
venture, trust, employee benefit plan or other enterprise (hereinafter, a 
“Proceeding”), to the fullest extent permitted by Delaware law; provided,
however, that the Company shall not be required to indemnify Indemnitee in
connection with any action, suit or proceeding (or part thereof) initiated by
Indemnitee (excluding compulsory counterclaims and affirmative defenses) unless:
(i) such indemnification is expressly required to be made by law, (ii) the
proceeding was authorized by a majority of the Company’s disinterested
directors, whether or not such directors constitute a quorum, or (iii) such
indemnification is provided by the Company, in its sole discretion, pursuant to
the powers vested in the Company under the DGCL.

 

(b) Selection of Counsel. Indemnitee shall provide written notice (a “Claim
Notice”) to the Company promptly after receiving notice of any Proceeding
initiated by a third party that may give rise to a claim for indemnification
hereunder. Following its receipt of the Claim Notice, the Company shall be
entitled to assume the defense of such Proceeding with counsel approved by
Indemnitee, which approval shall not be unreasonably withheld, upon the delivery
to Indemnitee of written notice of its election to do so within 30 days of its
receipt of the Claim Notice. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company shall not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding;
provided that (i) Indemnitee shall have the right to employ Indemnitee’s counsel
in any such Proceeding at Indemnitee’s expense and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company,
(B) Indemnitee shall have reasonably concluded that there is a conflict of
interest between the Company and  Indemnitee in the conduct of any such defense,
or (C) the Company shall not continue to retain such counsel to defend such
Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.

 

(c) If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Losses actually and
reasonably incurred by Indemnitee in a Proceeding, but not, however, for the
total amount thereof, the Company shall indemnify Indemnitee for the portion of
such Losses to which Indemnitee is entitled.

 

Section 2.   Advancement of Expenses. (a) Expenses (including attorneys’ fees)
incurred by Indemnitee in defending a Proceeding shall be paid by the Company in
advance of the final disposition of such Proceeding upon receipt of an
undertaking (hereinafter, an “Undertaking”) by or on behalf of Indemnitee to
repay such amount if, and to the extent, it shall ultimately be determined as
follows that Indemnitee is not entitled to be indemnified by the Company: (i) if
Indemnitee does not file suit against the Company for indemnification in
accordance with Section 3 hereof, (A) if requested by

 

2

--------------------------------------------------------------------------------


 

Indemnitee or if there are no disinterested directors, by Independent Counsel
(as defined below) or (B) by a majority vote of the Company’s disinterested
directors, even though less than a quorum, or by a majority vote of a committee
of disinterested directors designated by a majority vote of disinterested
directors, even though less than a quorum, or (ii) if Indemnitee files suit
against the Company for indemnification in accordance with Section 3 hereof, by
a final judicial decision from which there is no further right to appeal. No
security shall be required in connection with any Undertaking and any
Undertaking shall be accepted without reference to Indemnitee’s ability to
repay. For purposes of this Agreement, “Independent Counsel” means a law firm, a
member of a law firm, or an independent practitioner that is experienced in
matters of Delaware corporation law and shall include any such person who, under
the applicable standards of professional conduct then prevailing, would not have
a conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights hereunder. Independent Counsel shall be
selected by the Board of Directors.

 

(b) Notwithstanding any provision to the contrary in Section 2(a) above, the
Company shall not be required to advance such expenses to Indemnitee in
connection with any action, suit or proceeding (excluding compulsory
counterclaims and affirmative defenses) initiated by Indemnitee, unless such
advancement is specifically approved by a majority of the Company’s
disinterested directors, whether or not such directors constitute a quorum.

 

Section 3.   Right of Indemnitee to Enforce Indemnification and Advancement
Obligations; Presumptions. (a) If a claim under Section 1 of this Agreement is
not paid in full by the Company within 30 days after a written claim for
indemnification has been received by the Company or a claim under Section 2 of
this Agreement is not paid in full by the Company within 20 days after a written
claim for advancement of expenses has been received by the Company, Indemnitee
shall be entitled at any time thereafter to bring suit against the Company to
recover the unpaid amount of any such claim, provided in each case that the
written claim satisfies any applicable requirements under the DGCL and the
Company’s Certificate of Incorporation. If successful in whole or in part in any
such suit, or in a suit brought by the Company seeking to recover a prior
advancement of expenses to Indemnitee,  Indemnitee shall be entitled
additionally to be paid, and to seek as an award in connection with any such
suit, the cost and expenses (including attorneys’ fees) incurred by Indemnitee
in prosecuting or defending such suit. (b) In making a determination with
respect to entitlement to indemnification hereunder, the person or persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 3 of this Agreement, and the Company
shall have the burden of proof in overcoming such presumption by clear and
convincing evidence. Neither the failure of the Company (including its Board of
Directors, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of the suit as to whether
indemnification of Indemnitee is proper in the circumstances because the
Indemnitee has met any applicable standard of conduct set forth in Delaware law,
nor an actual determination by the Company (including its Board of Directors,
independent legal counsel, or its stockholders) that Indemnitee has not met any
such applicable standard of conduct, shall be a defense to the suit or create a

 

3

--------------------------------------------------------------------------------


 

presumption for purposes of such suit that the Indemnitee has not met any
applicable standard of conduct.

 

(c) If the person, persons or entity empowered or selected to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within 20 days after receipt by the Company therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 20-day period
may be extended for a reasonable time, not to exceed an additional 5 days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto.

 

Section 4.   Settlement. The Company shall have no obligation to indemnify
Indemnitee under this Agreement for any amounts paid by or on behalf of
Indemnitee in settlement of any action, suit or proceeding effected without the
Company’s prior written consent. The Company shall not settle any claim in any
manner that would impose any fine, penalty, obligation or limitation on
Indemnitee without Indemnitee’s written consent. Neither the Company nor
Indemnitee shall unreasonably withhold their consent to any proposed settlement.

 

Section 5.   Rights not Exclusive; Additional Indemnification Rights.

 

(a)  The rights provided herein shall not be deemed exclusive of any other
rights that Indemnitee may have or hereafter acquire under any statute,
provision of the Company’s Certificate of Incorporation or Bylaws, agreement,
directors’ and officers’ liability insurance policy, vote of stockholders or
disinterested directors, or otherwise, both as to action in Indemnitee’s
official capacity and as to action in any other capacity while holding such
office.

 

(b)  The right to be indemnified or to receive advancement of expenses under
this Agreement is and is intended to be retroactive and shall be available as to
events occurring prior to the date of this Agreement.

 

(c)  In the event of any change after the date of this Agreement in any
applicable law, statute or rule which expands the right of a Delaware
corporation to indemnify a member of its board of directors or an officer,
employee, agent or fiduciary, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits afforded by such
change. In the event of any change in any applicable law, statute or rule which
narrows the right of a Delaware corporation to indemnify a member of its board
of directors or an officer, employee, agent or fiduciary, such change, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.

 

4

--------------------------------------------------------------------------------


 

Section 6.   Consideration. The Company expressly confirms and agrees that it
has entered into this Agreement and has assumed the obligations imposed on the
Company hereby in order to induce Indemnitee to continue as a director of the
Company, and acknowledges that Indemnitee is relying upon this Agreement in
continuing in such capacity.

 

Section 7.   Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

Section 8.   Contribution. If it is established that Indemnitee has the right to
be indemnified under this Agreement in respect of any claim, but that right is
unenforceable by reason of applicable law or public policy, then, to the fullest
extent applicable law permits, the Company, in lieu of indemnifying or causing
the indemnification of Indemnitee under this Agreement, shall contribute to the
amount Indemnitee has incurred, in connection with that Proceeding, in such
proportion as is deemed fair and reasonable in light of all the circumstances of
that Proceeding in order to reflect:

 

(a) the relative benefits Indemnitee and the Company have received as a result
of the event(s) or transaction(s) giving rise to that Proceeding; or

 

(b) the relative fault of Indemnitee and of the Company and its other
functionaries in connection with those event(s) or transaction(s).

 

Section 9.  Severability. In the event that a court shall determine that any
provision of this Agreement requires the Company to do or to fail to do an act
in violation of applicable law, such provision shall be limited or modified in
its application to the minimum extent necessary to avoid a violation of law,
and, as so limited or modified, such provision and the balance of this Agreement
shall be enforceable in accordance with their respective terms.

 

Section 10.  Choice of Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware.

 

Section 11.  Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action, suit or proceeding which arises
out of or relates to this Agreement and agree that any action instituted under
this Agreement shall be brought only in the Court of Chancery of the State of
Delaware (or in any other state court of Delaware if it is determined that the
Court of Chancery does not have jurisdiction over such action).

 

Section 12.  Binding Effect; Successors and Assigns. This Agreement shall be
binding upon Indemnitee and upon the Company, its successors and assigns. The
rights conferred by this Agreement shall continue after Indemnitee has ceased to
be a director and shall inure to the benefit of Indemnitee, Indemnitee’s heirs,
personal representatives and assigns and to the benefit of the Company, its
successors and assigns.

 

5

--------------------------------------------------------------------------------


 

Section 13.   Amendment and Termination. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless made in writing
signed by both of the parties hereto.

 

Section 14.   Notices. Any notice or other communication required or permitted
to be given or made to the Company or Indemnitee pursuant to this Agreement
shall be in writing, and shall be addressed if to Indemnitee, at Indemnitee’s
address as set forth beneath Indemnitee’s signature to this Agreement and if to
the Company, at the address of its principal corporate offices (Attention:
Secretary) or at such other address as a party may designate by 10 days’ advance
written notice to the other party hereto.

 

Section 15.   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement on
and as of the day and year first above written.

 

 

VENOCO, INC.

 

 

 

 

By:

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

6

--------------------------------------------------------------------------------